                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DMSION
                                 No. 5:18-CR-451-D


UNITED STATES OF AlvtERICA,                 )
                                            )
                 v.                         )                  ORDER
                                            )
ANTOINE LAMAR WALLACE,                      )
                                            )
                           Defendant.       )


       On December 18, 2018, Antoine Lamar Wallace ("Wallace") moved to dismiss the

indictment based on the Double Jeopardy Clause ofthe Fifth Amendment [D.E. 47]. On January 2,

2019, the governlnent responded in opposition [D.E. 49].

       Wallace concedes that govemingprecedentdefeatshis argument. See Heath v. Alabama, 474

U.S. 82, 88-89 (1985); Abbate v. United States, 359 U.S. 187, 194-96 (1959); United States v:

Lanza, 260 U.S. 377,382 (1922); United States v. Alvarado, 440 F.3d 191, 196 (4th Cir. 2006). The

motion [D.E. 47] is DENIED.
                              ·'
       SO ORDERED. This _j_ day of January 2019.
